     Case 3:19-cv-01800-MEM-DB Document 33 Filed 05/06/20 Page 1 of 10




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

JEAN OSCAR,                              :

         Petitioner                      :    CIVIL ACTION NO. 3:19-1800

    v.                                   :         (JUDGE MANNION)

WARDEN, USP-ALLENWOOD,                   :

         Respondent                      :


                               MEMORANDUM

      Petitioner, Jean Oscar (“Petitioner”), filed the instant petition for writ of

habeas corpus pursuant to 28 U.S.C. §2241, challenging his sentence

entered in the United States District Court for the District of Florida. (Doc. 1).

Following an order to show cause, (Doc. 15) Respondent filed a response

on January 8, 2020. (Doc. 19). A traverse was filed on February 25, 2020.

(Doc. 25). Accordingly, the petition is ripe for disposition. For the reasons

that follow, the Court will deny the petition.



I. Background

      On June 12, 2014, a jury found Oscar guilty on two separate counts of

being a convicted felon in unlawful possession of firearms, in violation of 18

U.S.C. §§922(g)(1) and 924(e). (Doc. 19-1 at 27, Criminal Docket Sheet for
     Case 3:19-cv-01800-MEM-DB Document 33 Filed 05/06/20 Page 2 of 10




United States v. Beaulieu, et al., No. 1:13-CR-20561 (S.D. Fla. 10/6/2014)

at Doc. 102 (superseding indictment) and Doc. 374 (jury verdict).

      On October 6, 2014, Oscar was sentenced by the United States District

Court for the Southern District of Florida to 144 months imprisonment. Id. at

Doc. 435 (judgment) and Doc. 463 (transcript of sentencing hearing).

      On April 6, 2018, Oscar filed a motion to vacate his sentence, pursuant

to 28 U.S.C. §2255. See Oscar v. United States, 1:18-cv-21368-RNS (S.D.

Fla. 7/31/2018).

      On July 31, 2018, the district court denied Oscar’s §2255 motion. Id. at

Doc. 49. In addition, the district court “enjoined and prohibited [Oscar] from

filing any future documents in this case (No. 18-21368-cv-Scola, Southern

District of Florida), without first requesting and obtaining leave of Court.” Id.

      On May 21, 2019, Oscar filed a successive §2255 habeas motion

raising similar issues and adding a Sixth Amendment challenge. See Oscar

v. United States, 1:19-cv-22072-RNS (S.D. Fla. 7/31/2019). On July 30,

2019, Petitioner filed a motion to withdraw his §2255 motion. Id.

      By Order dated July 31, 2019, Petitioner’s motion to withdraw was

granted, and the case was closed. Id.

      On October 18, 2019, Petitioner filed the instant action. (Doc. 1,

petition). Citing the Supreme Court’s decision in Rehaif v. United States, ---

                                      -2-
     Case 3:19-cv-01800-MEM-DB Document 33 Filed 05/06/20 Page 3 of 10




U.S. ---, 139 S. Ct. 2191 (2019), Oscar appears to contend the prosecution

did not prove that he knowingly violated 18 U.S.C. §922(g)(1). (Doc. 2,

Memorandum of Law).



II. Discussion

     A. Jurisdiction

     Petitioner seeks to dismiss his conviction and sentence for felon in

possession of a firearm pursuant to 18 U.S.C. §922(g)(1), based on Rehaif

v. United States, ––– U.S. ––––, 139 S. Ct. 2191, 204 L.Ed.2d 594 (2019).

Rehaif, held that “in a prosecution under 18 U.S.C. §922(g) and §924(a)(2),

the Government must prove both that the defendant knew he possessed a

firearm and that he knew he belonged to the relevant category of persons

barred from possessing a firearm.” Id. at 2200. Petitioner contends that he is

“wrongfully convicted by an absent ‘knowingly’ or ‘mens rea’ element that

was omit in his §922(g)(i) in violation of petitioner right to due process

because of the corruption in justice system against his ‘will’ by them acting

like a ‘control freak’ for not submitting the element in his case – taking

advantage of a poor man name Jean Oscar that have a low IQ” and “is

diagnose with anti-social disorder, anti-depression disorder and anti-

personality disorder is truly innocent and was wrongfully convicted.” (Doc. 2

                                    -3-
     Case 3:19-cv-01800-MEM-DB Document 33 Filed 05/06/20 Page 4 of 10




at 6).

         Challenges to the legality of federal convictions or sentences that are

allegedly in violation of the Constitution may generally be brought only in the

district of sentencing pursuant to 28 U.S.C. §2255. Okereke v. United States,

307 F.3d 117 (3d Cir. 2002) (citing Davis v. United States, 417 U.S. 333, 342

(1974)); see In re Dorsainvil, 119 F.3d 245 (3d Cir. 1997). Petitioner files the

instant §2241 petition seeking to challenge the legality of his conviction and

sentence. A petitioner may only resort to a §2241 petition in the unusual

situation where the remedy by motion under §2255 would be inadequate or

ineffective. See 28 U.S.C. §2255; Dorsainvil, 119 F.3d at 251-52.

Importantly, §2255 is not “inadequate or ineffective” merely because the

sentencing court has previously denied relief. See id. at 251. Nor do

legislative limitations, such as statutes of limitation or gatekeeping

provisions, placed on §2255 proceedings render the remedy inadequate or

ineffective so as to authorize pursuit of a habeas corpus petition in this court.

Cradle v. United States, 290 F.3d 536, 539 (3d Cir. 2002); United States v.

Brooks, 230 F.3d 643, 647 (3d Cir. 2000); Dorsainvil, 119 F.3d at 251.).

         “Our Circuit permits access to §2241 when two conditions are satisfied:

First, a prisoner must assert a ‘claim of ‘actual innocence’ on the theory that

‘he is being detained for conduct that has subsequently been rendered non-

                                       -4-
     Case 3:19-cv-01800-MEM-DB Document 33 Filed 05/06/20 Page 5 of 10




criminal by an intervening Supreme Court decision’ and our own precedent

construing an intervening Supreme Court decision’—in other words, when

there is a change in statutory caselaw that applies retroactively in cases on

collateral review. U.S. v. Tyler, 732 F.3d 241, 246 (3d Cir. 2013) (quoting

Dorsainvil, 119 F.3d at 252). And second, the prisoner must be ‘otherwise

barred from challenging the legality of the conviction under §2255.’ Id. Stated

differently, the prisoner has ‘had no earlier opportunity to challenge his

conviction for a crime that an intervening change in substantive law may

negate.’ Dorsainvil, 119 F.3d at 251. It matters not whether the prisoner’s

claim was viable under circuit precedent as it existed at the time of his direct

appeal and initial §2255 motion. What matters is that the prisoner has had

no earlier opportunity to test the legality of his detention since the intervening

Supreme Court decision issued.” Bruce v. Warden Lewisburg USP, 868 F.3d

170, 180 (3d Cir. 2017).

      In Dorsainvil, the petitioner had already filed an unsuccessful §2255

motion when the Supreme Court “interpreted his statute of conviction in

Bailey v. United States, 516 U.S. 137 (1995), in a way that rendered

[Dorsainvil’s] conduct non-criminal.” See Boatwright v. Warden Fairton FCI,

742 F. App’x 701, 702 (3d Cir. 2018). Dorsainvil could not seek permission

to file a second §2255 motion because “successive §2255 motions based on

                                      -5-
     Case 3:19-cv-01800-MEM-DB Document 33 Filed 05/06/20 Page 6 of 10




new law must be based on new rules of constitutional law and Bailey involved

statutory construction rather than constitutional law.” See id. at 702-03 (citing

Dorsainvil, 119 F.3d at 247-48). Dorsainvil “also had no prior opportunity to

raise his challenge in an initial §2255 motion because Bailey was decided

after his §2255 proceeding was complete.” See id. at 703 (citing Dorsainvil,

119 F.3d at 246, 251). Thus, the Third Circuit concluded that Dorsainvil could

proceed under §2241 because, in that “unique circumstance,” §2255 was

inadequate and ineffective. See Dorsainvil, 119 F.3d at 251.

      Here, the Court concludes that Petitioner’s situation is similar to

Dorsainvil. Oscar’s initial §2255 motion was denied on July 31, 2018, prior

to Supreme Court’s June 21, 2019 decision in Rehaif. On May 21, 2019,

Oscar voluntarily withdrew his §2255 motion, which the Court noted was his

third time seeking relief from the sentencing court. See Oscar v. United

States, 1:19-cv-22072-RNS (S.D. Fla. 7/31/2019). Thus, Petitioner would

now need to seek permission from the United States Court of Appeals for

the Eleventh Circuit to file a successive §2255 petition. However, because

Rehaif addressed a question of statutory construction, rather than a new rule

of constitutional law, Petitioner could not seek permission to file a second

§2255 motion. See Dorsainvil, 119 F.3d at 246, 251. Accordingly, the Court

will permit Petitioner to proceed in his §2241 petition.

                                      -6-
     Case 3:19-cv-01800-MEM-DB Document 33 Filed 05/06/20 Page 7 of 10




      B. Merits

      The Court must consider whether Petitioner was convicted of

conduct—being a felon in possession of a firearm—that is no longer a crime

in light of Rehaif. Actual innocence claims “under §2241 are to be initially

tested against the more relaxed (but still stringent) actual innocence gateway

standard.” Bruce v. Warden Lewisburg USP, 868 F.3d 170, 184 (3d Cir.

2017). Thus, Petitioner must “demonstrate that, in light of all the evidence, it

is more likely than not that no reasonable juror would have convicted him.”

Bousley v. United States, 523 U.S. 614, 623 (1998). Actual innocence,

however, refers to “factual innocence, not mere legal insufficiency.” Id. at

623-24. A habeas court, therefore, must “make its determination in light of

all the evidence, including that alleged to have been illegally admitted (but

with due regard to any unreliability of it) and evidence tenably claimed to

have been wrongly excluded or to have become available only after the trial.”

Schlup v. Delo, 513 U.S. 298, 327-28 (1995) (citation omitted).

      After Rehaif, the Government must now prove that a defendant

charged with violating 18 U.S.C. §922 both “knew he possessed a firearm

and that he knew he belonged to the relevant category of persons barred

from possessing a firearm.” Rehaif, 139 S. Ct. at 2200. Rehaif, however, “did

                                     -7-
     Case 3:19-cv-01800-MEM-DB Document 33 Filed 05/06/20 Page 8 of 10




not graft onto §922(g) an ignorance-of-the-law defense by which every

defendant could escape conviction if he was unaware of this provision of the

United States Code.” United States v. Bowens, 938 F.3d 790, 797 (6th Cir.

2019). Rather, under Rehaif, the government must prove that the defendant

knew, at the time he possessed the firearm, that he had one of the statuses

described in Section 922(g), such as a prior felony conviction. Rehaif, 139 S.

Ct. at 2200.

     Here, the Court need not look any further than the sentencing court’s

most recent Order denying Oscar’s motion to reduce sentence pursuant to

18 U.S.C. §3582, to establish Oscar was more than aware that he had been

convicted of prior felonies. See United States v. Beaulieu, et al., No. 1:13-

CR-20561. By Order dated April 13, 2018, the Court denied Petitioner’s

motion to reduce sentence, finding the following:

     The Defendant was convicted after a jury trial of two counts of
     possession of a firearm by a convicted felon and sentenced to
     144 months in the custody of the Bureau of Prisons. In United
     States v. Clarke, 822 F.3d 1213 (11th Cir. 2016), the 11th Circuit
     held that a prior conviction in the State of Florida for which
     adjudication was withheld does not count as a prior conviction for
     the crime of possession of a firearm by a convicted penalty. The
     Defendant claims the Government relied upon a prior Florida
     felony case of the Defendant in which adjudication was withheld
     to establish he was a convicted felon in this case. But, the
     Government listed as trial exhibits records of five other separate
     felony cases from Florida in which the Defendant was
     adjudicated guilty of a felony. And, to avoid having the jury learn
     about the number of his convictions or the substance of his
                                    -8-
     Case 3:19-cv-01800-MEM-DB Document 33 Filed 05/06/20 Page 9 of 10




      convictions, the Defendant agreed to allow the agent to testify
      simply that he was a convicted felon at the time of his possession
      of the firearms in this case. Thus, Clarke has no application to
      this case.

Id. at Doc. 582.

      Thus, it is clear from the sentencing court’s order that the Government

has more than met the burden of proving that Petitioner knew, at the time he

possessed the firearm, that he had one of the statuses described in Section

922(g), such as a prior felony conviction. Because Rehaif does not require

more, his petition fails to state any viable claim for relief.” Webster v.

Streeval, Civil No. 0:19-111-HRW, 2019 WL 5848060, at *3 (E.D. Ken. Nov.

7, 2019) (dismissing Section 2241 petition where the petitioner argued that

he did not know he could not possess a firearm as opposed to arguing that

he did not know that he was convicted of numerous felonies). See also,

Alexander v. Entzel, No. 1:19-cv-1301, 2020 WL 1068060, at *2-3 (C.D. Ill.

Mar. 5, 2020) (denying Rehaif claim raised in §2241 petition because

petitioner had stipulated at trial that he was a felon and, therefore, the

prosecution showed that petitioner had that knowledge); Maxie v. Warden,

No. 6:19-cv-300-JMH, 2020 WL 86207, at *1-3 (E.D. Ky. Jan. 7, 2020)

(concluding same); Benson v. Marske, No. 19-cv-644-bbc, 2019 WL

6683508, at *1-2 (W.D. Wisc. Dec. 6, 2019) (concluding same). Contrary to

Petitioner’s belief, the Government was not required to prove that Petitioner
                                    -9-
      Case 3:19-cv-01800-MEM-DB Document 33 Filed 05/06/20 Page 10 of 10




“specifically knew that he was prohibited from possessing firearms.” Maxie,

2020 WL 86207, at *2 (citing Bowens, 938 F.3d at 797).

        From the foregoing, the Court concludes that Petitioner has not

demonstrated that “in light of all the evidence, it is more likely than not that

no reasonable juror would have convicted him.” Bousley, 523 U.S. at 623.

Accordingly, he is not entitled to relief under Rehaif, and his §2241 petition

will be denied.



III. Conclusion

        For the foregoing reasons, Oscar’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. §2241, will be denied. Additionally, in light of the

Court’s decision herein, Oscar’s subsequent motions for release and

injunctive relief, based on the above petition for writ of habeas corpus will be

dismissed as moot. A separate Order shall issue.



                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge

DATE: May 6, 2020
19-1800-01




                                     - 10 -
